        Case 2:19-bk-22998-BR Doc 6 Filed 11/06/19 Entered 11/06/19 21:38:16                          Desc
                            Imaged Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 19-22998-BR
Roy Parnell Fontenot, II                                                                Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0973-2           User: admin                  Page 1 of 2                   Date Rcvd: Nov 04, 2019
                               Form ID: 309A                Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 06, 2019.
db             +Roy Parnell Fontenot, II,   3307 West 116th Street,     Inglewood, CA 90303-3005
39965183       +Deptartment Store National Bank/Macy’s,    Po Box 8218,    Mason, OH 45040-8218
39965184       +Deptartment Store National Bank/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
39965188        Dsnb Bloomingdales,   Attn: Recovery ’Bk’,    Po Box 9111,    Mason, OH 45040
39965190       +Great Lakes,   2401 International Lane,    Madison, WI 53704-3192
39965191       +Great Lakes,   Attn: Bankruptcy,   Po Box 7860,    Madison, WI 53707-7860
39965197       +State Farm,   1 State Farm Plaza,   Bloomington, IL 61710-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: info@wajdalawgroup.com Nov 05 2019 04:09:22        Nicholas M Wajda,
                 Wajda Law Group, APC,    6167 Bristol Parkway,    Ste. 200,    Culver City, CA 90230
tr             +EDI: QSSLESLIE.COM Nov 05 2019 08:58:00       Sam S Leslie (TR),    3435 Wilshire Blvd., Suite 990,
                 Los Angeles, CA 90010-1998
smg             EDI: EDD.COM Nov 05 2019 08:58:00       Employment Development Dept.,     Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Nov 05 2019 08:58:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Nov 05 2019 04:09:28        Los Angeles City Clerk,
                 P.O. Box 53200,    Los Angeles, CA 90053-0200
39965176       +E-mail/Text: bankruptcy@alliantcreditunion.com Nov 05 2019 04:11:20         Alliant CU,
                 Attn: Bankruptcy,    Po Box 66945,    Chicago, IL 60666-0945
39965178       +EDI: TSYS2.COM Nov 05 2019 08:58:00       Barclays Bank Delaware,    Attn: Correspondence,
                 Po Box 8801,    Wilmington, DE 19899-8801
39965177       +EDI: TSYS2.COM Nov 05 2019 08:58:00       Barclays Bank Delaware,    P.o. Box 8803,
                 Wilmington, DE 19899-8803
39965179       +EDI: CAPITALONE.COM Nov 05 2019 08:58:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
39965180       +EDI: CAPITALONE.COM Nov 05 2019 08:58:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
39965182       +EDI: CHASE.COM Nov 05 2019 08:58:00       Chase Card Services,    Attn: Bankruptcy,     Po Box 15298,
                 Wilmington, DE 19850-5298
39965181       +EDI: CHASE.COM Nov 05 2019 08:58:00       Chase Card Services,    Po Box 15298,
                 Wilmington, DE 19850-5298
39965186        EDI: DISCOVER.COM Nov 05 2019 08:48:00       Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,    Wilmington, DE 19850
39965185        EDI: DISCOVER.COM Nov 05 2019 08:48:00       Discover Financial,    Pob 15316,
                 Wilmington, DE 19850
39965187       +EDI: TSYS2.COM Nov 05 2019 08:48:00       Dsnb Bloomingdales,    Po Box 8218,
                 Mason, OH 45040-8218
39965189        EDI: CALTAX.COM Nov 05 2019 08:58:00       Franchise Tax Board,    Bankruptcy Section MS A340,
                 PO Box 2952,    Sacramento, CA 95812-2952
39965193       +E-mail/Text: bnc@nordstrom.com Nov 05 2019 04:10:29        Nordstrom FSB,    Attn: Bankruptcy,
                 Po Box 6555,    Englewood, CO 80155-6555
39965192       +E-mail/Text: bnc@nordstrom.com Nov 05 2019 04:10:29        Nordstrom FSB,    13531 E. Caley Ave,
                 Englewood, CO 80111-6505
39965194       +E-mail/Text: bkrgeneric@penfed.org Nov 05 2019 04:10:07        Pentagon Bank Card,    PO Box 1432,
                 Alexandria, VA 22313-1432
39965196       +E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Nov 05 2019 04:11:30        SchoolsFirst FCU,
                 Attn: Bankruptcy,    Po Box 11547,    Santa Ana, CA 92711-1547
39965195       +E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Nov 05 2019 04:11:30        SchoolsFirst FCU,
                 Po Box 11547,    Santa Ana, CA 92711-1547
39965199       +EDI: RMSC.COM Nov 05 2019 08:48:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
39965198       +EDI: RMSC.COM Nov 05 2019 08:48:00       Synchrony Bank/Care Credit,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
39965200       +EDI: WFFC.COM Nov 05 2019 08:58:00       Wells Fargo Bank,    Po Box 5185,
                 Sioux Falls, SD 57117-5185
39965201       +EDI: WFFC.COM Nov 05 2019 08:58:00       Wells Fargo Bank,    Mac F823f-02f,    Po Box 10438,
                 Des Moines, IA 50306-0438
39965203       +EDI: WFFC.COM Nov 05 2019 08:58:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
39965202        EDI: WFFC.COM Nov 05 2019 08:58:00       Wells Fargo Bank NA,    Credit Bureau Dispute Resoluti,
                 Des Moines, IA 50306
                                                                                                TOTAL: 27

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 2:19-bk-22998-BR Doc 6 Filed 11/06/19 Entered 11/06/19 21:38:16                                              Desc
                              Imaged Certificate of Notice Page 2 of 5


District/off: 0973-2                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 04, 2019
                                      Form ID: 309A                      Total Noticed: 34


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 06, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 2, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
      Case 2:19-bk-22998-BR Doc 6 Filed 11/06/19 Entered 11/06/19 21:38:16                                                         Desc
                          Imaged Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Roy Parnell Fontenot II                                            Social Security number or ITIN        xxx−xx−3041
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                 Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Central District of California
                                                                                         Date case filed for chapter 7 11/1/19
Case number:          2:19−bk−22998−BR


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Roy Parnell Fontenot II

2.      All other names used in the
        last 8 years

3.     Address                               3307 West 116th Street
                                             Inglewood, CA 90303

4.     Debtor's attorney                     Nicholas M Wajda                                        Contact phone 310−997−0471
                                             Wajda Law Group, APC                                    Email ____________________
       Name and address                      6167 Bristol Parkway
                                             Ste. 200
                                             Culver City, CA 90230

5.     Bankruptcy trustee                    Sam S Leslie (TR)                                       Contact phone 213−368−5000
                                             3435 Wilshire Blvd., Suite 990                          Email ____________________
       Name and address                      Los Angeles, CA 90010
                                                                                                                                                 /
                                                                                                        For more information, see pages 2 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 2:19-bk-22998-BR Doc 6 Filed 11/06/19 Entered 11/06/19 21:38:16                                                                        Desc
                          Imaged Certificate of Notice Page 4 of 5
Debtor Roy Parnell Fontenot II                                                                                       Case number 2:19−bk−22998−BR


6. Bankruptcy clerk's office                      255 East Temple Street,                                          Hours Open: 9:00 AM − 4:00 PM
                                                  Los Angeles, CA 90012
    Documents in this case may be filed at this                                                                    Contact phone 855−460−9641
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                                 Dated: 11/2/19


7. Meeting of creditors                           December 3, 2019 at 01:30 PM                                     Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.       915 Wilshire Blvd., 10th Floor,
    questioned under oath by the trustee and      If so, the date will be on the court docket.                     Meeting Room 2, Los Angeles,
    by creditors. In a joint case, both spouses
    must attend. Creditors may attend, but are                                                                     CA 90017
                                                  The trustee is designated to preside at the meeting of
    not required to do so.                        creditors. The case is covered by the chapter 7 blanket
                                                  bond on file with the court.


8. Presumption of abuse                           Insufficient information has been filed to date to permit the clerk to make any
                                                  determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you       when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                      Filing deadline: 2/3/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
                                                                                                        For more information, see pages 1 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
      Case 2:19-bk-22998-BR Doc 6 Filed 11/06/19 Entered 11/06/19 21:38:16                                                                   Desc
                          Imaged Certificate of Notice Page 5 of 5
Debtor Roy Parnell Fontenot II                                                                                   Case number 2:19−bk−22998−BR

 13. Proof of Debtor                 The U.S. Trustee requires that individual debtors must provide to the trustee at the meeting of creditors an
     Identification (ID) and         original picture ID and proof of SSN. Failure to do so may result in the U.S. Trustee bringing a motion to dismiss
                                     the case. Permissible forms of ID include a valid state driver's license, government or state−issued picture ID,
     Proof of Social Security        student ID, military ID, U.S. Passport or legal resident alien card. Proof of SSN includes Social Security Card,
     Number(SSN)                     current W−2 form, pay stub, payment advice, IRS Form 1099, Social Security Administration Report, or other
                                     official document which indicates name and SSN.

 14. Failure to File a               IF THE DEBTOR HAS NOT FILED A STATEMENT AND/OR SCHEDULE(S) AND/OR OTHER REQUIRED
     Statement and/or                DOCUMENTS, the debtor must do so, or obtain an extension of time to do so, within 14 days of the petition filing
                                     date. Failure to comply with this requirement, or failure to appear at the initial section 341(a) meeting of creditors
     Schedule(s)                     and any continuance, may result in dismissal of the case, unless leave of court is first obtained. If the debtor's
                                     case has not already been dismissed, AND DEBTOR FAILS TO DO ONE OF THE FOLLOWING WITHIN 45
                                     DAYS AFTER THE PETITION DATE, subject to the provisions of Bankruptcy Code section 521(i)(4), the court
                                     WILL dismiss the case effective on the 46th day after the petition date without further notice: (1) file all
                                     documents required by Bankruptcy Code section 521(a)(1); or (2) file and serve a motion for an order extending
                                     the time to file the documents required by this section.

                                     SI EL DEUDOR NO HA PRESENTADO UNA DECLARACIÓN Y/O LISTA(S) DE ACREEDORES Y/U OTROS
                                     DOCUMENTOS REQUERIDOS, tendrá que hacerlo dentro de un plazo de 14 días a partir de la fecha de
                                     presentación de la petición o tendrá que obtener una extensión del plazo para hacerlo. Si no cumple usted este
                                     requisito, o si no comparece a la junta 341(a) inicial de acreedores o a cualquier aplazamiento, esto resultará en
                                     que se declare sin lugar el caso, a menos de que obtenga un permiso del tribunal. Si no se ha declarado sin
                                     lugar el caso del acreedor, Y EL ACREEDOR NO HACE UNA DE LAS SIGUIENTES COSAS DENTRO DE UN
                                     PLAZO DE 45 DÍAS A PARTIR DE LA FECHA DE LA PETICIÓN, de acuerdo con lo dispuesto en la sección
                                     521(i)(4) del Código de Quiebras, el juez DECLARARÁ el caso sin lugar a partir de el 46o día después de la
                                     fecha de presentación de petición sin más notificación: (1) registrar en actas todos los documentos que requiere
                                     la sección 521(a)(1) del Código de Quiebras; o (2) registrar y hacer entrega formal de una moción para pedir
                                     una orden que extienda el tiempo en que se pueden registrar en actas los documentos que requiere dicha
                                     sección.

 15. Bankruptcy Fraud and            Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud Complaint
     Abuse                           Coordinator, Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017.




                                                                                                        For more information, see pages 1 and 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 3
